Citation Nr: 0101749	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel

INTRODUCTION

The veteran had active service from February 1997 to November 
1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1999 rating decision in 
which the RO denied service connection for a bilateral knee 
condition.  The veteran appealed and was afforded a hearing 
at the RO before a local hearing officer in April 2000.  


FINDINGS OF FACT

1.  The veteran was treated in service for complaints of 
bilateral knee pain; no diagnosis was made and the veteran 
was prescribed anti-inflammatory medication.

2.  The veteran does not have a current diagnosis of a 
bilateral knee condition.


CONCLUSION OF LAW

Service connection for a bilateral knee condition is not 
warranted.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified as amended at 38 U.S.C. § 
5126); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that the veteran was first 
evaluated for knee discomfort in May 1998, when he was 
examined at the Family Health Clinic of the 

Moncrief Army Community Hospital in Fort Jackson, South 
Carolina.  On examination, the veteran exhibited full range 
of motion in both knees; there was no drawers or Lachman 
present.  The examiner noted positive tenderness to 
palpation.  The assessment was leg and knee pain, and 
Naprosyn was prescribed.  In a subsequent June 1998 emergency 
room visit at the same Army hospital, the veteran complained 
that knee pain prevented him from working.  The examiner 
noted that his knees were normal to the touch, and neither 
instability nor effusion was present.  The veteran was 
instructed to report to the hospital in the morning for a re-
evaluation.  The following morning, the veteran described 
intermittent tenderness in the back of his knees for the 
previous two months.  The examiner observed that the veteran 
had a normal gait up to the time that he entered the 
examination room, at which time he appeared mildly cautious.  
While there was tenderness to palpation around both knee 
joints, clinical findings revealed a full range of motion 
with no abnormalities.  The veteran was diagnosed with 
chronic muscular strain, prescribed over-the-counter Tylenol, 
and referred to physical therapy.  He failed to appear for 
his scheduled physical therapy appointment.

In September 1998, the veteran was seen at the orthopedics 
clinic complaining of sharp, bilateral knee pain of six 
months duration, which worsened with activity.  He reported 
being seen by the emergency room several times, and that he 
had not tried physical therapy.  He stated that prescribed 
medication had not been effective in providing him with pain 
relief.  On examination of both knees, there was no 
tenderness to palpation, warmth, erythema, crepitus, Lachman, 
drawer, or laxity.  The veteran was diagnosed with bilateral 
knee pain due to hamstring tendonitis and was again referred 
to physical therapy.  The resulting physical therapy 
evaluation revealed some tenderness to palpation surrounding 
the right knee with no other significant findings.  The 
assessment was chronic posterior knee pain due to mild 
decreasing hamstring length.  The veteran was prescribed a 
regimen of physical therapy.  In October 1998, the Medical 
Evaluation Board, in a post-examination review of medical 
records, made no diagnosis of a bilateral knee disorder.  In 
an addendum, the medical evaluation board noted that the 
veteran had been diagnosed with bilateral knee pain due to 
hamstring tightness and was treated with physical therapy and 
anti-inflammatory medication.

Post-service medical records consist of two VA examinations.  
In January 1999, a general medical examination was conducted.  
The VA examiner specifically noted that the claims folder was 
not available for review.  On examination, the veteran was 
noted to have full range of motion in both knees with 
palpable tenderness in both knee joints.  The diagnostic 
impression was tendonitis of both knees.  No x-rays were 
taken at that time.

In a subsequent VA examination in July 1999, the clinical 
findings did not result in a diagnosis of a bilateral knee 
disorder.  On this examination, the VA examiner had the 
opportunity to review the claims folder.  The examiner noted 
that the veteran exhibited full range of motion with no 
instability on Lachman, drawer tests or valgus/varus stress, 
and no joint line tenderness.  X-rays of both knees were also 
reported to be negative.  The VA examiner commented that the 
veteran's reported knee pain was atypical because of its 
posterior location.

At his April 2000 RO hearing, the veteran testified that his 
knee pain had worsened since service and that the pain was 
triggered by physical activity such as standing and walking.  
He indicated that he had not been treated for his knee pain 
since his July 1999 VA examination.


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(d) (2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines the VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Following a complete review of the claims folder, the Board 
finds that service connection for a bilateral knee condition 
is not warranted.  Current clinical findings are negative for 
a diagnosis of a bilateral knee condition.  The veteran was 
treated in service for complaints of pain in both knees, but 
no diagnosis of a bilateral knee disorder was provided.

Post-service medical records are negative for a diagnosis of 
a bilateral knee disorder with the exception of the January 
1999 VA general medical examination.  Although a diagnosis of 
tendonitis of both knees was made, it was based only on 
medical history provided by the veteran.  The claims folder 
was not available for review and no x-rays were taken.  In 
contrast, the subsequent July 1999 VA examination found no 
current disability.  The VA examiner did obtain and review 
the veteran's claims folder, and current x-rays of both knees 
were reported to be normal.

Insofar as the veteran maintains that he has a current 
bilateral knee disability, the Board notes that the veteran, 
as a lay person, is not competent to provide evidence of a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Moreover, the veteran has not provided sources for competent 
medical evidence that would suggest a current bilateral knee 
disability is related to service.

Against this background, the claim of entitlement to service 
connection for a bilateral knee disorder is denied.  The 
Board finds that the duty to assist has been satisfied under 
the provisions of the Veterans Claims Assistance Act of 2000, 
§5103A.  The veteran has been afforded a VA examination, 
which failed to establish the presence of a current bilateral 
knee disability.  There is no additional development 
warranted in the absence of a diagnosis of current 
disability.


ORDER

Service connection for a bilateral knee condition is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

